Case 18-02820        Doc 46     Filed 04/16/19     Entered 04/16/19 14:00:43          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 02820
         Vashon Lee Edmondson
         Karen Ross Edmondson
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 01/31/2018.

         2) The plan was confirmed on 03/29/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 11/15/2018.

         6) Number of months from filing to last payment: 9.

         7) Number of months case was pending: 14.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-02820             Doc 46         Filed 04/16/19      Entered 04/16/19 14:00:43               Desc         Page 2
                                                            of 4



 Receipts:

           Total paid by or on behalf of the debtor                      $7,254.00
           Less amount refunded to debtor                                $1,870.00

 NET RECEIPTS:                                                                                             $5,384.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $884.51
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $259.11
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $1,143.62

 Attorney fees paid and disclosed by debtor:                              $0.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim          Claim        Principal      Int.
 Name                                          Class   Scheduled      Asserted       Allowed         Paid         Paid
 American Credit Acceptance                Secured       23,391.00     23,260.34      23,260.34       1,755.71     854.62
 American InfoSource LP                    Unsecured           0.00        897.62         897.62           0.00       0.00
 American InfoSource LP as agent for       Unsecured      2,790.00       2,692.17       2,692.17           0.00       0.00
 Athena Mitchell                           Priority            0.00           NA             NA            0.00       0.00
 Capital One Auto Finance                  Secured       18,842.00     14,200.00      14,200.00       1,107.58     522.47
 Capital One Auto Finance                  Unsecured            NA       4,797.10       4,797.10           0.00       0.00
 Capital One Bank                          Unsecured         636.00        636.13         636.13           0.00       0.00
 Carmax AUTO Finance                       Unsecured     12,176.00            NA             NA            0.00       0.00
 City of Chicago Department of Revenue     Unsecured         899.67        956.04         956.04           0.00       0.00
 Comcast                                   Unsecured         644.00           NA             NA            0.00       0.00
 Department Of Education                   Unsecured     27,753.00     32,745.60      32,745.60            0.00       0.00
 Educational Credit Management Corp        Unsecured     33,467.00     42,285.52      42,285.52            0.00       0.00
 GENESIS BC/CELTIC BANK                    Unsecured         469.00           NA             NA            0.00       0.00
 Illinois Department Of Healthcare And Fam Priority            0.00           NA             NA            0.00       0.00
 Illinois Tollway                          Unsecured          63.50      2,776.40       2,776.40           0.00       0.00
 IRS Non-Priority                          Unsecured      2,000.00            NA             NA            0.00       0.00
 Lincare                                   Unsecured         170.67           NA             NA            0.00       0.00
 Merchants Credit Guide                    Unsecured         235.00           NA             NA            0.00       0.00
 Midland Funding LLC                       Unsecured         628.00        628.13         628.13           0.00       0.00
 National Credit Adjusters                 Unsecured      4,280.00       4,280.89       4,280.89           0.00       0.00
 National Credit Adjusters                 Unsecured      4,656.00       4,656.07       4,656.07           0.00       0.00
 Opportunity Financial LLC                 Unsecured      1,606.00       2,052.11       2,052.11           0.00       0.00
 Opportunity Financial LLC                 Unsecured      1,838.00       2,341.55       2,341.55           0.00       0.00
 Opportunity Financial LLC                 Unsecured      3,691.65            NA             NA            0.00       0.00
 Resurgent Capital Services                Unsecured      4,182.00       4,379.67       4,379.67           0.00       0.00
 Resurgent Capital Services                Unsecured         637.00        637.62         637.62           0.00       0.00
 Sigma                                     Unsecured          82.19           NA             NA            0.00       0.00
 The Abbey Resort & Avani Spa              Unsecured      1,508.86            NA             NA            0.00       0.00
 The Law Offices of Rebecca Murray         Unsecured      2,000.00            NA             NA            0.00       0.00
 United States Dept Of Education           Unsecured    157,205.00    157,969.50     157,969.50            0.00       0.00
 University of Chicago Hospital            Unsecured      2,512.71            NA             NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-02820            Doc 46   Filed 04/16/19    Entered 04/16/19 14:00:43                Desc       Page 3
                                                   of 4



 Scheduled Creditors:
 Creditor                                       Claim         Claim        Claim         Principal       Int.
 Name                                Class    Scheduled      Asserted     Allowed          Paid          Paid
 University OF Phoenix            Unsecured         744.00           NA             NA           0.00        0.00
 US Bank NA                       Unsecured         698.00           NA             NA           0.00        0.00
 Webbank-Fingerhut                Unsecured      1,069.00            NA             NA           0.00        0.00


 Summary of Disbursements to Creditors:
                                                               Claim          Principal                 Interest
                                                             Allowed              Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00                  $0.00
       Mortgage Arrearage                                     $0.00              $0.00                  $0.00
       Debt Secured by Vehicle                           $37,460.34          $2,863.29              $1,377.09
       All Other Secured                                      $0.00              $0.00                  $0.00
 TOTAL SECURED:                                          $37,460.34          $2,863.29              $1,377.09

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00                 $0.00               $0.00
        Domestic Support Ongoing                               $0.00                 $0.00               $0.00
        All Other Priority                                     $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                               $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                            $264,732.12                  $0.00               $0.00


 Disbursements:

          Expenses of Administration                            $1,143.62
          Disbursements to Creditors                            $4,240.38

 TOTAL DISBURSEMENTS :                                                                           $5,384.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-02820        Doc 46      Filed 04/16/19     Entered 04/16/19 14:00:43            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
